Citation Nr: 1425122	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  03-32 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for headaches and blackouts, to include secondary to sleep apnea.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 1971.  

These matters initially came to the Board of a Veterans' Appeals (Board) from August 2002 and May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously remanded in June 2005, June 2009 and October 2011.  In October 2011, the Board reopened the claim of entitlement to service connection for headaches and blackouts.  In July 2013, the Board notified the Veteran that prior to its adjudication of the case, a medical opinion would be solicited.  This opinion was returned October 2013 and the Veteran and his representative were given the opportunity to respond.  

The Veteran was afforded two hearings before the undersigned.  This first was a Travel Board hearing in March 2005 and the second was a video conference hearing in May 2013.  Transcripts of the hearings were created and are associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript from the May 2013 video conference hearing is located in Virtual VA.  Additional medical files and a power of attorney letter are located in the Veterans Benefits Management System.  




FINDINGS OF FACT

1.  The Veteran's sleep apnea was not demonstrated in service and was first documented many years after separation.  

2.  The Veteran's headaches and blackouts are not related to any in-service event or occurrence, or to any service connected disorder.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  A disability manifested by chronic headaches and blackouts was not incurred inservice, and is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran several times, including in September 2008 and January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in December 2008 and a medical opinion in October 2013.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Merits of the Claim

The Veteran claims entitlement to service connection for sleep apnea, headaches and blackouts.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the preponderance of the most probative evidence is against finding entitlement to service connection for any of the listed disabilities.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

Finally, service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is not currently service connected for any disorder.   

The Veteran was not diagnosed with sleep apnea during his active service.  

In July and August 1971, the Veteran experienced episodes of shortness of breath and hyperventilation.  While being treated for this, the Veteran reported that he had passed out and could not breathe.  He was noted to have frequent dyspnea, mostly at night when he was trying to sleep.   His hyperventilation also interfered with his ability to sleep.  He was diagnosed with hyperventilation syndrome with an anxiety reaction and sent for a psychiatric consultation.  

The psychiatric consultation noted the hyperventilation attacks happened two or three times per day, particularly at night.  The Veteran reported that he had lost consciousness twice.  The medical officer diagnosed a transient situational reaction.  Follow up in September 1971 noted that complaints of dizziness and passing out were getting worse.  The appellant also reported frequent nausea with the attacks, spinning sensation with difficulty walking and touching objects, some blurring of vision and frequent headaches.  Therefore, there is evidence of sleep difficulties, headaches and blackouts in service.  

The Veteran is conceded to currently have sleep apnea, headaches and blackouts.  The remaining question is whether there is evidence of a nexus or relationship between the current disabilities and his service.   

The Veteran's records from the Social Security Administration reflect that he was involved in a motor vehicle accident in June 1993 and sustained a closed head injury.  Private medical records show that he was diagnosed with post-traumatic headaches, post-traumatic concussion syndrome, and dementia.  He also sustained injury to his cervical spine.  An electroencephalogram was within normal limits.  A psychiatric consultation noted the possibility of exaggeration or malingering.  

VA outpatient treatment records indicate the Veteran was referred to neurology for complaints of blackouts in August 2000.  In November 2001, it was noted that from eyewitness accounts, the blackouts were consistent with grand mal epilepsy.  In February 2002, the assessment was probable complex seizure syndrome, which was partially responsive to treatment with Tegretol.  

In a letter dated April 2005 and updated January 2009, a Dr. D.S. opined that the Veteran's condition was most consistent with sleep apnea.  The examiner noted review of the Veteran's service medical records and disputed the finding of hyperventilation or an anxiety disorder.  He stated that because of the limited information in available it was difficult to give a definite diagnosis.  Despite this, he opined that the Veteran had experienced sleep apnea during service because his body type is prone to sleep apnea.  Dr. S. added that when someone with sleep apnea is awakened, they could display symptoms that could easily be attributed to hyperventilation.  This letter can be afforded little probative weight because, as it notes, it is based upon limited information.  The rationale that the Veteran's body type is prone to sleep apnea and that his symptoms "could easily be attributed to hyperventilation" are not definitive statements regarding the Veteran's specific condition, but rather are broad and speculative.   

Per a September 2004 letter, the Veteran was seen for blackouts by Dr. M.A.K. as early as 1995.  Unfortunately, the records from that time were destroyed or lost.  Dr. K opined that the Veteran had multiple syncopal episodes of an undetermined cause.  This letter provides a diagnosis of blackouts but does not attempt to relate them to service.  Therefore, it has no probative weight to connect the disability to service.  

In a May 2011 Sleep Apnea Questionnaire received by VA September 2013, Dr. O.A.A. opined that the Veteran's sleep apnea, as likely as not, arose during service and that the headaches and blackouts were as likely as not secondary to the sleep apnea.  The rationale given was "recurrent headache and daytime somnolence secondary to post sleep and intermittent wakefulness is possible cause of chronic headache and fatigue[.]"  This opinion has little probative weight.   No opinion is offered to connect sleep apnea to service.  There is no notation of review of the evidence.  The rationale states one disability is "possible cause" of the other and does not explain further.  

The Veteran was afforded a VA examination in December 2008.  The examiner noted that the appellant was in a motor vehicle accident in the early 1990s and sustained a head injury.  Other records in the claims file place the accident in 1993.  After the accident, the Veteran began to see Dr. M.A.K., who wrote a letter stating the appellant was suffering from psychiatric problems including blackouts.  The December 2008 VA examiner also noted records from a Dr. B.J. which stated that the Veteran had related a 30-year history of blackouts.  Dr. B.J. wrote in February 2005 that these episodes may be related to the Veteran's obstructive sleep apnea.  The December 2008 examiner opined that the Veteran's military history was most consistent with anxiety attacks and hyperventilation with some psychiatric problems.  The December 2008 VA examiner further opined that the Veteran's current disabilities were less likely than not related to his service treatment for hyperventilation, trouble sleeping and shortness of breath.  While the examiner traces the history of the Veteran's disabilities nicely, the rationale for his opinion is mostly absent and therefore the Board can afford it little probative weight.  

In October 2013, a medical opinion was secured under VHA Directive 1602-01.  After the physician reviewed the evidence he opined that the probability of obstructive sleep apnea manifesting in service was substantially less than 50 percent because the Veteran did not have any symptoms of obstructive sleep apnea such snoring, apnea spells, awakening from sleep with a loud snore, easy initiation of sleep or daytime somnolence.  He further opined that the Veteran's symptoms were more consistent with hyperventilation and potentially consistent with an acute exacerbation of asthma or bronchospasm because of his wheezing, breathing worsened by dust and a mild upper respiratory infection.  The examiner noted that bronchospasm could exacerbate or be exacerbated by psychological agitation resulting in hyperventilation and blackouts.  The October 2013 reviewing physician stated that there did not appear to be a long term disability associated with the hyperventilation during the summer of 1971 nor was there evidence consistent with the presence of obstructive sleep apnea.

The October 2013 reviewing physician assigned little weight to the opinions of Dr. M.S. and Dr. O.A.A. because of their lack evidence and detail of review.  The October 2013 physician also opined that the Veteran's headaches and blackouts were less likely than not related to service.  The physician noted that the major evidence for the Veteran's headaches and blackouts, as self-reported, was after the 1993 accident.  The examiner noted that when the Veteran applied for Social Security disability, he indicated that his symptoms were due to the 1993 accident.  While there were previous notes of headaches and passing out in service, there are no complaints, treatment, or disabilities associated with these symptoms between service and the accident.  Even after the accident, the examiner further noted that in the treatment notes of Dr. M.S. from before the 2003 obstructive sleep apnea diagnosis, there is no note of these symptoms except in relation with acute sinusitis.  Dr. D.B. states that the headaches and blackouts are not prominent in the notes of other care providers during the same period.  Lastly, the October 2013 examiner noted that in Dr. M.A.K.'s long review of symptoms in September 2004, headaches are absent.  

The Board assigns great weight to October 2013 opinion because it is based on a review of all the previous evidence, including multiple private practitioners' opinions, and his conclusions are supported by full rationale and citations to medical literature.  

The Veteran gave testimony at his two hearings.  He has testified that his symptoms were constant since service.  The Veteran is competent to state this, as headaches and problems sleeping are problems he personally experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is a lack of medical evidence between discharge and the Veteran's treatment following the Veteran's 1993 accident.  The Board finds significant, however, that the Veteran stated on his Social Security disability application that his headaches and blackouts were due to the 1993 accident motor vehicle accident.  This lack of corroboration and inconsistent statement undermine the credibility of his continuity testimony.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Because the statements continuity of the Veteran's symptoms are uncorroborated and are inconsistent, the Board assigns them little credibility.  All other the evidence from the hearings is discussed in the above analysis.  

The representative noted some objections to the outside medical opinion.  In a January 2014 statement, he argued that the doctor who wrote the opinion was not the proper specialist and that not all the evidence was reviewed.  The Board is of the opinion that the physician who prepared the October 2013 opinion is a specialist in internal medicine, and as such has the medical expertise to draw his conclusions.  Although he is not a neurologist or an otolaryngologist, he still possesses the medical expertise to refute the opinions of treating doctors based on their lack of evidence or detail of review.  The October 2013 opinion further noted the physician's review of the claims file and mentions the Veteran's hyperventilation.  

Because sleep apnea was not found to be service connected, headaches and blackouts cannot be service-connected secondary to sleep apnea.  38 C.F.R. § 3.310.  

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for headaches and blackouts is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


